     Case 3:19-cv-00813-REP Document 28 Filed 03/16/20 Page 1 of 3 PageID# 268



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

                                                     )
CHMURA ECONOMICS &                                   )
ANALYTICS, LLC,                                      )
                                                     )
Plaintiff/Counterclaim                               )
Defendant,                                           )       Case No. 3:19-cv-813-REP
                                                     )
v.                                                   )
                                                     )
RICHARD LOMBARDO,                                    )
                                                     )
Defendant/Counterclaim                               )
Plaintiff.                                           )


         JOINT MOTION FOR ENTRY OF STIPULATED PROTECTIVE ORDER

         Plaintiff Chmura Economics & Analytics, LLC and defendant Richard Lombardo

(collectively, the “Parties”), by counsel, respectfully move this Court for entry of the attached,

proposed Stipulated Protective Order.

         In support of this Motion, the Parties submit that certain discovery materials to be

exchanged in this case, including documents, interrogatory answers, deposition testimony, and

other discovery, will likely contain non-public information of a personal, financial, and/or

commercial nature which may constitute trade secret, confidential or proprietary information. To

protect such trade secret, confidential or proprietary information, the parties jointly request that

the Court enter the attached proposed Stipulated Protective Order so that any documents containing

such information will be treated in accordance with that Order.

         Accordingly, the Parties request that this Court enter the attached, proposed Stipulated

Protective Order.



                                                 1
 Case 3:19-cv-00813-REP Document 28 Filed 03/16/20 Page 2 of 3 PageID# 269



March 16, 2020              Respectfully submitted,

                            CHMURA ECONOMICS & ANALYTICS, LLC

                            By:            /s/

                             Rodney A. Satterwhite (VSB No. 32907)
                             Heidi E. Siegmund (VSB No. 89569)
                             McGuireWoods LLP
                             Gateway Plaza
                             800 East Canal Street
                             Richmond, Virginia 23219
                             (Office) (804) 775-1000
                             (Fax) (804) 698-2158
                             rsatterwhite@mcguirewoods.com
                             hsiegmund@mcguirewoods.com

                             Counsel for Plaintiff




                                      2
  Case 3:19-cv-00813-REP Document 28 Filed 03/16/20 Page 3 of 3 PageID# 270



                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 16th day of March, 2020 a copy of the foregoing was filed with

the Court’s CM/ECF system, which will send a notice of electronic filing (NEF) to all counsel of

record.




                                                               /s/
                                                Heidi E. Siegmund (VSB No. 89569)
                                                McGuireWoods LLP
                                                Gateway Plaza
                                                800 East Canal Street
                                                Richmond, Virginia 23219
                                                (Office) (804) 775-1000
                                                (Fax) (804) 698-2158
                                                hsiegmund@mcguirewoods.com

                                                Counsel for Plaintiff




                                                   3
